Citation Nr: 1415976	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-03 022	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for Type II diabetes mellitus.

2.  Entitlement to service connection for a respiratory disorder, to include asbestosis and interstitial fibrosis, as a result of in-service asbestos exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, V. B., and D. S.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to July 1964 and from December 1964 to December 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 2010 and May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran was afforded a hearing before a Decision Review Officer (DRO) in August 2011.  The Veteran also testified at an October 2013 Travel Board hearing at the RO before the undersigned Veterans Law Judge.  Transcripts of those hearings have been associated with the record. 

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


FINDING OF FACT

In March 2014, the Board was notified that the Veteran died on February [redacted], 2014.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for Type II diabetes mellitus and entitlement to service connection a respiratory disorder at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the VA Regional Office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal for whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for Type II diabetes mellitus and entitlement to service connection for a respiratory disorder, to include asbestosis and interstitial fibrosis, as a result of in-service asbestos exposure, is dismissed.



		
DENNIS F. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


